Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Holz et al. (US 20200294311 A1) discloses a method comprising, by a computing system: displaying, through a head-mounted display (HMD), one or more virtual objects to a user wearing the HMD (stereoscopic display to facilitate a stereoscopic presentation of three-dimensional virtual environments and virtual objects that can be perceived by a user wearing the HMD 610, para. 0043); accessing a boundary definition that corresponds to a boundary within a physical space surrounding the user (computing device can generate a set of virtual boundaries (e.g., virtual walls) within the virtual scene, depicting either a virtual room that is bounded at least in part by the virtual boundaries or a virtual corridor bounded at least in part by the virtual boundaries. In some embodiments, dimensions of a virtual room can be predefined. In some other embodiments, dimensions of the virtual room can be determined based on received environmental sensor data (e.g., for determining distances from HMD to surrounding walls), para. 0123); generating a plurality of spatial points based on depth measurements of physical objects within the physical space (dynamically rendering and updating a fully-immersive virtual environment or "scene" in real-time, to safely guide real-world roaming within an unfamiliar (e.g., not pre-scanned or modeled) or dynamic physical environment. In other words, various embodiments disclosed herein can track a user's physical environment to facilitate on-the-fly virtual scene adaptation to keep the user safe from collisions, para. 0025; 
However, the closest prior art of record, namely, Holz et al. does not disclose “accessing (i) a boundary definition that corresponds to a boundary within a physical space surrounding the user and (ii) a threshold distance from the user, wherein physical objects detected inside the boundary definition and beyond the threshold distance trigger alerts, and physical objects detected inside the boundary definition and within the threshold distance are ignored; generating a plurality of spatial points based on depth measurements of a physical object within the physical space." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-18 are allowable as they depend from an allowable base independent claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677